Citation Nr: 1030288	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  08-26 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a lung disorder, to include 
bronchitis, asbestosis, emphysema and chronic obstructive 
pulmonary disorder (COPD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION


The Veteran had active duty service from August 1972 until June 
1975.  

This matter originally came before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a May 2007 rating decision, in 
regards to the bronchitis claim, from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio and a July 
2008 rating decision, in regards to the asbestosis claim, from 
the RO in Montgomery, Alabama.  This claim is currently before 
the RO in Montgomery, Alabama.  As was noted in the previous 
decision, given the nature of the Veteran's claims related to his 
lungs, his claims are characterized as indicated above.

This matter was previously before the Board in March 2010, at 
which time the claim remaining on appeal was remanded for further 
development.  The matter has since been returned to the Board for 
appellate review.


FINDING OF FACT

The evidence of record does not show that the Veteran has a lung 
disorder related to his active service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for a 
lung disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance with 
38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously held 
that any errors in notice required under the VCAA should be 
presumed to be prejudicial to the claimant unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Under Sanders, VA bore the burden of proving that such an 
error did not cause harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 1696 
(2009), the U.S. Supreme Court held that the Federal Circuit's 
blanket presumption of prejudicial error in all cases imposed an 
unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. 
Sanders, the Supreme Court suggested that determinations 
concerning prejudicial error and harmless error should be made on 
a case-by-case basis.  Id.  As such, in conformance with the 
precedents set forth above, on appellate review the Board must 
consider, on a case-by-case basis, whether any potential VCAA 
notice errors are prejudicial to the claimant. 


Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in May 2005 that fully addressed all of the 
notice elements and was sent prior to the initial RO decision in 
this matter.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.  The letter informed him that his 
service connection claim must be supported by evidence indicating 
a current disability, evidence that the injury or disease was 
incurred or aggravated during service, and medical evidence of a 
nexus between the current disability and the in-service injury or 
disease.  Finally, he was informed that it was his responsibility 
to support his claim with appropriate evidence, though VA would 
help him obtain records from any non-federal sources.  
Additionally, a September 2007 letter from the RO directly 
addressed the Veteran's claim regarding service connection for 
asbestosis, including providing questions specific to such a 
claim.  Any timing error regarding that letter was cured by the 
subsequent readjudication of the claim in July 2008.
 
With respect to the Dingess requirements, in March 2006, the RO 
provided the appellant with notice of what type of information 
and evidence was needed to establish disability ratings, as well 
as notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to the issues on 
appeal.  

Under these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both timing 
and content. Therefore, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  



The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

The RO has obtained VA outpatient treatment records and 
identified private medical records.  The Veteran has submitted 
statements and medical records.   In addition, he was afforded a 
VA medical examination in April 2010, which provided specific 
medical opinions pertinent to the issue on appeal.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The Board 
finds that all necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Applicable Law 
 
Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
veteran incurred a disease or injury, or had a preexisting injury 
aggravated, in the line of duty of his active service.  
38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a). Service 
connection may also be granted for certain chronic diseases, when 
such disease is manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  That an injury or event 
occurred in service alone is not enough.  There must be chronic 
disability resulting from that injury or event.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection can also be found for any disease diagnosed 
after discharge, if all the evidence establishes it was incurred 
in service.  38 C.F.R. § 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical evidence, 
or lay testimony in some cases, that the injury or disease was 
incurred or aggravated during service, and (3) medical evidence 
of a nexus between the current disability and the in-service 
injury or disease. Pond v. West, 12 Vet. App. 341 (1999); Caluza 
v. Brown, 7 Vet. App. 498 (1995). 

Merits of the Claim

The Veteran contends he has a lung disorder due to service. He 
has claimed that he developed bronchitis due to in-service 
asbestos exposure.  He has alternatively claimed to have 
developed asbestosis due to in-service asbestos exposure.

As noted in the previous decision, the Board has already conceded 
that the Veteran was exposed to asbestos in service.  This 
finding was based on his DD 214 indicating a MOS as a fireman 
with the Navy, as well as his credible reports of exposure from 
repairing asbestos steam covers and lines, as well as other work 
related to the boiler room aboard ships.  

The Veteran's service treatment records indicate complaints of, 
or treatment for, a respiratory disorder, in March 1975.  At that 
time, the Veteran reported a sore throat and sinus blockage.  The 
examiner found him to possibly have bronchitis.  The Veteran's 
June 1975 separation examination found a normal nose, sinuses, 
mouth and throat, though in his report of medical history he 
indicated that he had ear nose or throat trouble.

An August 2003 private medical record, by Dr. C.S.H., noted that 
the Veteran's past medical history included asthma and smoking 2 
packs a day.

A September 2005 private medical record, by Dr. P.J.B.S., noted 
that the Veteran had increasing difficulty with wheezing and 
shortness of breath and reported that she had referred him for a 
rule-out of asbestosis due to the Veteran's in-service exposure.  

A November 2005 private chest x-ray, by Dr. J.W., found the 
Veteran to have bronchovascular prominence, which can be seen in 
bronchitis.  

A November 2005 letter, from Dr. J.W.B., found that a November 
2005 chest x-ray had been reviewed for the presence of and 
classification of pneumoconiosis (asbestosis) according to the 
ILO 80 classification.  The examiner found the parenchymal 
changes to be consistent with asbestosis provided the Veteran's 
exposure history and period of latency were appropriate.  

A February 2006 private physical consultation, with Dr. J.W.H., 
noted that the Veteran's history including smoking two to three 
packs per day, since the age of 17, and asbestosis and chronic 
bronchitis.  The examiner found him to have asbestosis and 
chronic bronchitis; his condition was stable, but clinically 
impaired regarding chronic respiratory disease.  

Additional private medical records were also of record that 
generally indicated complaints of, or treatment for, a lung 
disorder; however, they did not provide any opinions as to the 
etiology of the Veteran's disorder.

The Veteran received a VA examination in April 2010.  The VA 
examiner noted that the Veteran had at least a 30 year history of 
smoking 2 to 3 packs a day, though he quit smoking in 2007.  The 
Veteran reported coughing off and on during the day and 
occasional sputum production.  He also reported that he had not 
been incapacitated due to his breathing in the past year and that 
he did not use oxygen.  The examiner also cited to the prior 
private medical documentation that interpreted certain evidence 
to indicate that the Veteran suffered from pathology of the lung 
consistent with asbestos exposure.

The April 2010 VA examiner found the Veteran to have diminished 
breath sounds, slight diffusely.  However, the examiner 
determined that breath sounds were present, without wheezing, 
rhonchi or rales.  The examiner noted that a chest x-ray report 
from April 2010 showed mild hyperinflation of the lungs, with no 
evidence of pneumothroax, pneumonia, or pleural effusion.  The 
examiner noted the impression overall was mild emphysema, 
otherwise no significant abnormality, specifically no evidence of 
asbestos-related disease.

The April 2010 VA examiner diagnosed the Veteran with emphysema 
or chronic obstructive lung disorder.  She opined that given the 
Veteran's longstanding history of tobacco use, this lung disorder 
is more likely than not related to that use.  The examiner 
further noted that there is no evidence of asbestos related 
disease.  She also opined that although the Veteran had had an 
episode of bronchitis during his active service, it was her 
opinion that his bronchitis was less likely than not the cause of 
his current COPD and/or emphysema, as it was a self-limited 
episode without recurrent problems during his active service, 
which would not be anticipated to cause problems many years later 
or to have a residual effect.  The examiner found that the 
Veteran did not carry a diagnosis of asbestosis and therefore 
asbestosis is less likely than not related to his current 
COPD/emphysema.

The Board recognizes that the record contains competing medical 
opinions as to the diagnosis of the Veteran's current lung 
disorder.  The Board must thus determine how much weight to 
afford the opposing opinions.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 471 (1993).  The Board may weigh one medical 
professional's opinion over another, depending on factors such as 
the reasoning employed by the medical professionals and whether 
or not, and the extent to which, they reviewed prior evidence.  
Id. at 470-71.  ("The probative value of medical opinion 
evidence is based on the medical expert's personal examination of 
the patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusions that the physician reaches.").

The Board must provide adequate reasons and bases if it adopts 
one medical opinion over another.  Owens v. Brown, 7 Vet .App. 
429, 433 (1995) (noting that the Board may "favor the opinion of 
one competent medical expert over that of another when the Board 
gives an adequate statement of reasons and bases").  In 
assessing evidence such as medical opinions, the failure of the 
physician to provide a basis for his opinion goes to the weight 
of the credibility of the evidence in the adjudication of the 
merits.  See Hernanadez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).

The Board finds the April 2010 VA examination to be the most 
probative piece of medical evidence regarding the claim.  As an 
initial matter, the Board notes that that examination was the 
most recent of record.  The Board may find more recent medical 
opinions to be of greater probative value.  Boggs v. West, 11 
Vet. App. 334 (1993) (affirming the denial of service connection 
and determining that "there is a plausible basis...supporting the 
conclusion that the more recent medical opinions were of greater 
probative value"); see also Burger v. Brown, 5 Vet. App. 340, 
343 (1993) (affirming the Board's decision when it "relied upon 
the most recent VA examination").  The April 2010 VA examination 
included the most recent physical examination as to the Veteran's 
current physical condition.

Additionally, the April 2010 VA examiner relied on the most 
recent x-ray evidence of the Veteran's lungs.  The medical 
evidence from November 2005, in contrast, is debatable, as at 
that time Dr. J.W. found the Veteran to have bronchovascular 
prominence, which can be seen in bronchitis and did find 
bronchitis.  In contrast, within the same month Dr. J.W.B. found 
the chest x-ray to have parenchymal changes to be consistent with 
asbestosis provided the Veteran's exposure history and period of 
latency were appropriate.  The disagreement between the two 
private medical examiners raises questions as to the validity of 
their findings, as their opinions were formed within weeks of 
each other but came to very different conclusions.  In contrast, 
the VA examiner performed a specialized respiratory examination, 
which included a physical examination of the Veteran and a review 
of past medical evidence, as indicated by her discussion of the 
Veteran's in-service treatment for bronchitis and the prior 
evidence indicating lung pathology consistent with asbestos 
exposure.  Both Dr. J.W. and Dr. J.W.B. indicated only review the 
Veteran's chest x-rays.  Furthermore, Dr. J.W.H.'s February 2006 
private physical consultation did not indicate that any chest x-
rays were examined in conjunction with his assessment of a lung 
disorder.  Moreover, in November 2005, Dr. J.W.B. noted that the 
film quality of the chest x-ray he examined had slight 
overexposure and scapular overlay.  As the April 2010 VA 
examination was also the most comprehensive examination and up to 
date examination of the Veteran, and it included a review all the 
records, including the evidence indicating that the Veteran had 
lung pathology consistent with asbestos.  But as has been 
discussed herein, the April 2010 VA examiner did not find such 
evidence persuasive and instead found the Veteran's lung disorder 
to be unrelated to asbestos exposure on any other injury or 
incident in service.  The Board finds the April 2010 examination 
to be the most probative as to the Veteran's current lung claim.  

Moreover, the April 2010 VA examiner provided the only concrete 
medical opinion as to the etiology of the Veteran's current lung 
disorder.  Although Dr. J.W.B. noted that parenchymal changes are 
consistent with asbestosis, he did not actually diagnose the 
Veteran with asbestosis.  Dr. J.W.B. also only gave an opinion 
contingent on other information, including exposure history and 
latency period, which is not a clear diagnosis of asbestosis.  

In contrast, after diagnosing him with emphysema or COPD, the 
April 2010 VA examiner clearly opined that the Veteran's lung 
disorder was most likely due to his tobacco use, that there is no 
evidence of asbestos related disease, and that the Veteran's in-
service treatment regarding bronchitis would not be anticipated 
to cause problems many years later or to have a residual effect.  
As previously indicated, the Board finds this medical opinion to 
be the most probative of the medical evidence of record. 

A threshold requirement for the granting of service connection is 
evidence of a current disability.  In the absence of evidence of 
a current disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In the present case, the 
medical evidence of record indicates that the Veteran does not 
have asbestosis such that service connection could be granted.

Additionally, none of the Veteran's claimed lung disorders have 
been found to be related to his service by a medical examiner.  
Indeed, the April 2010 VA examiner specifically found his 
disorders to be more likely than not related to the Veteran's 
smoking, not any in-service incident.  



The Veteran's service treatment records also generally indicate 
an acute and transitory episode of respiratory disorder, in March 
1975.  His June 1975 separation examination generally found his 
respiratory system to be normal.  Additionally, the record was 
silent for decades following the Veteran's discharge from service 
in regards to a lung disorder, indicating that the Veteran has 
not had a chronic lung disorder since service.  For example, an 
August 2003 private medical record, by Dr. C.S.H., only noted 
that the Veteran's past medical history included asthma and 
smoking 2 packs a day, despite what appears to be a specific 
inquiry into the Veteran's respiratory history.  

The only other evidence provided as to the Veteran's claim is his 
belief that his claimed lung disorders due to his service.  
Although he can provide testimony as to his own experiences and 
observations, the factual question of if his disorder can be 
attributed to his in-service experiences and injuries is a 
medical question, requiring a medical expert.  The Veteran is not 
competent to render such an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  

The Board further notes that if the Veteran were to claim service 
connection for a lung disorder based on tobacco use in service, 
which given his history of smoking since the age of 17 could be 
presumed, such an argument would also not warrant service 
connection.  For claims received after June 9, 1998, a disability 
or death will not be considered service-connected on the basis 
that it resulted from injury or disease attributable to the 
Veteran's use of tobacco products during service.  38 C.F.R. 
§ 3.300(a).  The Veteran's claim was received in April 2005.  
Thus, service connection based on tobacco use is prohibited.

As the preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply. Gilbert v. Derwinski, 1 
Vet. App. 49, 58 (1991). The Veteran's claim for service 
connection for a lung disorder, to include bronchitis and 
asbestosis, is denied. 



ORDER

Service connection for a lung disorder, to include bronchitis, 
asbestosis, emphysema and COPD, is denied.


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


